By the Court,

Sutherland, J.
It is not necessary that an officer, taking an affidavit or allowing an appeal, should add to his signature the title of his office. The appeal having been allowed by one of the judges of the common pleas, that court must have been able from inspection to determine that it was allowed by a proper officer; and, in addition, it was expressly shewn by affidavit that it was properly allowed. The error of the court, therefore, must have been in requiring the title of the officer to be added to his signature. This is not necessary. Let an alternative mandamus issue.